DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action.  
Since the present office action is a Non-final Office Action and the previous 103 art rejection is withdrawn, Applicant’s Remarks will not be addressed. 
In summary, claims 1 and 5-26 are pending and under consideration. 

Claim Objections
Claim 23 is objected to because of the following informalities: the term “anti-depressive agnet” should be plural.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 15, 18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 10 is vague since a claim cannot depend from itself. 
	In claim 15, the phrase “one or more disorders” is vague because said phrase lacks antecedent basis.
claim 18, the phrase, “said residual phase symptoms” is vague because said phrase lacks antecedent basis.
	In claim 20, the claim is vague because “and antipychotic agents” is listed as an anti-depressive agent. If the claim is drawn to a combination of antipsychotic and anti-depressive agents, the list of anti-depressive agents is missing the term “and” between the last two groups. 
	Claim 21 is vague because said claim is not written in the alternative. The list of antipsychotic agents is missing the term “and” between the last two groups for proper Markush language.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 7 and 9-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) in view of Robichaud et al. (US RE39680), and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176).
The present application claims compounds of formula (I), wherein R1= CH3, R2= H, R3= H, R4= H or F and R5= H or F. The present claim 1 states in the proviso that when R1 is CH3, R2, R3, R4 and R5 are not all H. Also claim 9 embraces the following species:  
     
    PNG
    media_image1.png
    169
    237
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    172
    230
    media_image2.png
    Greyscale
.
Vanover et al. teach ITI-007, also known as Lumateperone or Caplyta®, which is a compound of formula (I), wherein R1= CH3, R2= H, R3= H, R4= H and R5= H:  

    PNG
    media_image3.png
    304
    505
    media_image3.png
    Greyscale
.
 ITI-007 is described as an “investigational new drug with a unique pharmacological profile”, which “combines 5-HT2A receptor antagonism with cell-type specific modulation of phosphoprotein pathways downstream of dopamine receptors and with serotonin reuptake inhibition. ITI-007 has dual properties at dopamine D2 receptors, acting as pre-synaptic partial agonist and a post-synaptic antagonist. ITI-007 also exhibits mesocortical and mesolimbic selectivity as evidenced by regionally selective increases in dopamine release and phosphorylation of glutamatergic NMDA NR2B receptors downstream of the D1 receptor in rodent brain. These data suggest a convergence of the actions of ITI-007 on dopaminergic and glutamatergic systems in brain regions key for antipsychotic efficacy. This unique pharmacological profile of ITI-007 is predicted to translate into improved antipsychotic efficacy for the treatment of positive, negative, and cognitive symptoms. Moreover, ITI-007 is predicted to have an improved side effect profile owing to its limited interactions with histaminergic, muscarinic, alpha adrenergic, and other off target receptors. ITI-007 is in Phase II clinical development for the treatment of schizophrenia, sleep disorders, and other psychiatric and neurological indications.” 

H versus F at R4 and/or R5. The present claims states in the proviso that when R1 is CH3, R2, R3, R4 and R5 are not all H, which excludes ITI-007 from the present claims.
Robichaud et al. teach compounds of formula (I), wherein R1= CH3, R2= H, R3= H, R4= H or F and R5= H or F, see columns 123-125, claim 1, where R1 from the formula (I) in the ‘680 patent is defined as C1-6 alkyl substituted with 0-2 R2, where R2 is defined as halo. Therefore, Robichaud et al. teach H and F are alternatively useable at this location on the ITI-007. 
Patani teaches that “[b]ioisosterism represents one approach used by the medicinal chemist for the rational medication of lead compounds into safer and more clinicall effective agents,” see page 3147. Patani also teaches that “[t]he substitution of hydrogen by fluorine is one of the more commonly employed monovalent isosteric replacements,” see page 3149. Patani further teaches that “the ability of fluorine to replace hydrogen is an effective method of exploring the affinity of an agent to the target site (receptor or enzyme) by virtue of its greater electronegativity while other parameters such as steric size and lipophilicity are maintained,” see page 3150. 
Therefore, the instant invention is prima facie obvious from the teachings of the prior arts.  One of ordinary skill in the art would have known to replace H with F and claim bioisosteres equivalents of prior arts’ compound at the time the invention was made. The motivation is from knowing that bioisosteres equivalents would have similar biological properties, and that H and F are art recognized equivalents. 
Alternatively, given the teachings of the prior arts, it would have been obvious for one ordinary skill in the art to try bioisosteres equivalents and/or replacement of H with 
When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under [35 USC] 103. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007).  
However, such substitution is obvious from well-known knowledge of organic chemistry of replacing H with F. “When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  United States v. Adams, 383 U.S. 49, 50-51 (1966). Cited in KSR Int. Co. v. Teleflex Inc, 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385 (2007).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR, supra. 
With regards to claims 19-24, it has been held that combinations of two or more compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from there having been individually taught in prior art. Thus, combining anti-psychotics and/or anti-depressive and/or anti-hypnotic agents flows logically from there having been individually taught in prior art.
Therefore, said claims are rendered obvious over Vanover et al. in view of Robichaud et al. and further in view of Patani et al. 
To overcome the rejection, Applicant may submit unexpected results via a declaration comparing the claimed fluoro compound(s) and lumateperone.

Claims 1, 5, 6 and 8-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176).
The present application claims compounds of formula (I), wherein R1= CH3, CF3, CHF2, CH2F, R2= H or F, R3= H or F, R4= H or F and R5= H or F. The present claim 1 states in the proviso that when R1 is CH3, R2, R3, R4 and R5 are not all H. Also claim 9 embraces the following species:  

    PNG
    media_image4.png
    167
    226
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    178
    239
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    168
    217
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    174
    228
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    182
    240
    media_image8.png
    Greyscale
 
.
     Vanover et al. teach ITI-007, also known as Lumateperone or Caplyta®, which is a compound of formula (I), wherein R1= CH3, R2= H, R3= H, R4= H and R5= H:  

    PNG
    media_image3.png
    304
    505
    media_image3.png
    Greyscale
.
 ITI-007 is described as an “investigational new drug with a unique pharmacological profile”, which “combines 5-HT2A receptor antagonism with cell-type specific modulation of phosphoprotein pathways downstream of dopamine receptors and with serotonin reuptake inhibition. ITI-007 has dual properties at dopamine D2 receptors, acting as pre-synaptic partial agonist and a post-synaptic antagonist. ITI-007 also exhibits mesocortical and mesolimbic selectivity as evidenced by regionally selective increases in dopamine release and phosphorylation of glutamatergic NMDA NR2B receptors downstream of the D1 receptor in rodent brain. These data suggest a convergence of the actions of ITI-007 on dopaminergic and glutamatergic systems in brain regions key for antipsychotic efficacy. This unique pharmacological profile of ITI-

The only difference between the claimed species and ITI-007 is the H versus F at R4 and/or R5. The present claims states in the proviso that when R1 is CH3, R2, R3, R4 and R5 are not all H, which excludes ITI-007 from the present claims.
Patani teaches that “[b]ioisosterism represents one approach used by the medicinal chemist for the rational medication of lead compounds into safer and more clinicall effective agents,” see page 3147. Patani also teaches that “[t]he substitution of hydrogen by fluorine is one of the more commonly employed monovalent isosteric replacements,” see page 3149. Patani further teaches that “the ability of fluorine to replace hydrogen is an effective method of exploring the affinity of an agent to the target site (receptor or enzyme) by virtue of its greater electronegativity while other parameters such as steric size and lipophilicity are maintained,” see page 3150. 
Therefore, the instant invention is prima facie obvious from the teachings of the prior arts.  One of ordinary skill in the art would have known to replace H with F and claim bioisosteres equivalents of prior arts’ compound at the time the invention was made. The motivation is from knowing that bioisosteres equivalents would have similar biological properties, and that H and F are art recognized equivalents. 

When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under [35 USC] 103. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007).  
However, such substitution is obvious from well-known knowledge of organic chemistry of replacing H with F. “When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  United States v. Adams, 383 U.S. 49, 50-51 (1966). Cited in KSR Int. Co. v. Teleflex Inc, 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385 (2007).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR, supra. 
In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from there having been individually taught in prior art. Thus, combining anti-psychotics and/or anti-depressive and/or anti-hypnotic agents flows logically from there having been individually taught in prior art.
Therefore, said claims are rendered obvious over Vanover et al. in view of Patani et al. 
To overcome the rejection, Applicant may submit unexpected results via a declaration comparing the claimed fluoro compound(s) and lumateperone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 5-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. RE39680 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘680 patent teaches the ITI-007, see claim 15. The same arguments provided in the 103 rejection above applies here too. The method of treatments are the same in both the ‘680 patent and the present application. 

Claims 1 and 5-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 7071186 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘186 patent teaches the ITI-007, see claim 15. The same .

Claims 1 and 5-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7183282 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘282 patent teaches the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too.

Claims 1 and 5-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8598119, claims 1-20 of U.S. Patent No. 9168258, claims 1-29 of U.S. Patent No. 9616061, and claims 1-28 of U.S. Patent No. 10117867, in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited patents each teach the ITI-007 species and the same method of treatments. The same arguments provided in the 103 rejection above applies here too. The same method of treatments are claimed in both the ‘680 patent and the present application.

Claims 1 and 5-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6-18 of U.S. Patent No. 10654854 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176) and Berge et al. (Journal of Pharmaceutical Sciences, 1977, vol.66(1), pp. 1-19).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘854 patent teaches the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too. Moreover, Berge teaches oxalate as one of the salts in Table II on page 3, which was commercially available and in use in other countries. 

Claims 1 and 5-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10464938 and claims 1-12 of U.S. Patent No. 10702522 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176) and Berge et al. (Journal of Pharmaceutical Sciences, 1977, vol.66(1), pp. 1-19).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘938 and ‘522 patents teach the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too. Moreover, Berge teaches tosylate as one of the salts in Table II on page 3, which was commercially available and in use in other countries.

Claims 1 and 5-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11053245 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176) and Berge et al. (Journal of Pharmaceutical Sciences, 1977, vol.66(1), pp. 1-19).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘245 patent teaches the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too.


To overcome the rejection, Applicant may submit unexpected results via a declaration comparing the claimed fluoro compound(s) and lumateperone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SUSANNA MOORE/Primary Examiner, Art Unit 1624